      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 1 of 20




                          UNITED STATES DISTRICT COURT
                             DISTRICT OF MINNESOTA

 HOWARD B. SAMUELS, solely as
 chapter 7 trustee of the estates of
 CENTRAL GROCERS, INC., STRACK
 AND VAN TIL SUPER MARKET, INC.
 AND SVT, LLC,

       Plaintiff,
                                                   Case No. 0:20-cv-01319 (JRT/HB)
           v.

 CARGILL, INC., JBS USA FOOD
 COMPANY HOLDINGS, NATIONAL
 BEEF PACKING COMPANY, TYSON
 FOODS, INC.,

       Defendants.

    MEMORANDUM OF LAW IN SUPPORT OF DIRECT PURCHASER
PLAINTIFF’S MOTION TO APPOINT INTERIM CO-LEAD CLASS COUNSEL

       Beginning in 2019, a series of class action complaints were filed in this Court

alleging, inter alia, unlawful conduct in the cattle and beef markets by Defendants—the

world’s largest meat processing and packing companies—in violation of U.S. antitrust

laws. In addition to this action filed on behalf of direct purchasers of beef, the related cases

pending in this Court are the Cattle Actions,1 Beef Consumer Indirect Purchaser Action,2

and recently filed Beef Commercial and Institutional Indirect Purchaser Action.3



       1
           In re Cattle Antitrust Litigation, Case No. 0:19-cv-01222 (JRT/HB) (D. Minn).
       2
        Peterson, et al. v. JBS USA Food Company Holdings, et al., Case No. 0:19-cv-
01129 (JRT/HB) (D. Minn.).
       3
        Erbert & Gerbert’s, Inc. v. JBS USA Food Company Holdings, et al., Case No.
0:20-cv-01414 (JRT/HB) (D. Minn.).
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 2 of 20




       Counsel for Direct Purchaser Plaintiff (“DPP”) conferred extensively amongst

themselves and other firms known to be investigating the same claims regarding the

designation of a lead counsel structure to ensure the orderly and efficient prosecution of

the DPP litigation. Pursuant to those private ordering discussions and Federal Rule of Civil

Procedure 23(g), Plaintiff Howard B. Samuels respectfully moves the Court to appoint

Chestnut Cambronne PA, Hartley LLP, Freed Kanner London & Millen LLC, and Hausfeld

LLP (“Proposed Interim DPP Co-Lead Counsel”) as interim co-lead class counsel for the

putative DPP class.4 These four law firms, each with a national reputation for successfully

prosecuting antitrust class actions and other complex litigation, including some of the

largest cases in recent years, are well-qualified to lead the DPP litigation.

       Importantly, Proposed Interim DPP Co-Lead Counsel has quickly engaged with

Defendants to coordinate the DPP case with the overall litigation. Already, the parties have

stipulated regarding timing for Defendants to respond to the Samuels complaint. The

parties are also discussing the discovery-related activity conducted in the related litigation

to date, and, based on those discussions, expect that they will be able to reach agreements

in that regard.

       As detailed further below, Proposed Interim DPP Co-Lead Counsel are

unquestionably experienced and knowledgeable, possess ample resources, and have



       4
        Plaintiff further requests that any subsequently filed related actions on behalf of
direct purchasers of beef be consolidated with this case under Federal Rule of Civil
Procedure 42(a) and subject to the leadership structure proposed herein.



                                              2
        CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 3 of 20




worked hard to identify and investigate potential DPP claims. Each of the four firms has

earned lead counsel appointments in districts nationwide5 based on many years of

successfully prosecuting antitrust price-fixing and other complex cases filed on behalf of

those harmed by corporate wrongdoing and malfeasance. In light of this proven track

record, Proposed Interim DPP Co-Lead Counsel respectfully submit that appointing them

to manage this case would best serve the interests of the proposed DPP class.

                                        ARGUMENT

   I.       Proposed Interim DPP Co-Lead Counsel Should Be Appointed to Lead the
            DPP Litigation

        The Court should implement a leadership structure in this case pursuant to Federal

Rule of Civil Procedure 23(g) to ensure that this action and any other DPP actions that may

be filed proceed efficiently and effectively. See Roe v. Arch Coal, Inc., 4:15-cv-910, 2015

WL 6702288, at *3 (E.D. Mo. Nov. 2, 2015) (finding it in best interests of the class to

appoint interim class counsel even when no other counsel competed for appointment). The

proposed structure—with four firms serving as co-lead counsel—is particularly

appropriate given the complexity of the case and the Defendants’ vast resources. The

litigation involves a wide range of complex legal issues and four sophisticated Defendants

(as well as additional affiliates). Pretrial discovery alone is certain to require substantial

effort and resources. Four firms leading the litigation is justified by the size and risk of the

case, and well within the confines of the structure this Court adopted in the related Cattle



        5
          Chestnut Cambronne has served as co-lead counsel for class action litigation in
this District.


                                               3
         CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 4 of 20




action. See In re Cattle Antitrust Litig., Case No. 0:19-cv-01222 (D. Minn. July 10, 2019),

ECF No. 88 (appointing two co-leads, a liaison, and a four-member executive committee).

See also In re Automotive Parts Antitrust Litig., No. 12-md-02311 (E.D. Mich. Mar. 19,

2012), ECF No. 60 (four co-leads appointed for the direct purchaser class); In re Payment

Card Interchange Fee and Merchant Discount Antitrust Litig., MDL No. 1720 (E.D.N.Y.

Nov. 30, 2016), ECF No. 6754 (four co-leads appointed for the equitable relief class); In

re Air Cargo Shipping Services Antitrust Litig., No. 06-md-1775 (E.D.N.Y. Nov. 15,

2006), ECF No. 225 (four co-leads appointed); and In re Hydrogen Peroxide Antirust

Litig., 05-cv-00666 (E.D. Pa. March 28, 2005), ECF No. 25 (four co-leads appointed).

   II.      Duties and Responsibilities of Proposed Interim DPP Co-Lead Counsel

         If appointed, Proposed Interim DPP Co-Lead Counsel will execute all duties and

responsibilities of lead counsel to effectively and efficiently prosecute the DPP claims. As

set forth in the Manual for Complex Litigation, such duties include presenting written and

oral arguments to the court, communicating with other parties, organizing discovery

requests and responses, examining deponents, delegating specific tasks to other counsel,

meeting scheduled deadlines, and any other duties necessary to coordinate pretrial

activities or authorized by the Court. See Manual for Complex Litig. (Fourth) (“MCL”) §

10.221 (2004).

         If appointed, Proposed Interim DPP Co-Lead Counsel will also ensure that this

matter is adjudicated in an efficient manner, including use of a time and expense reporting

protocol for all counsel. See Declaration of Karl L. Cambronne in Support of Motion to

Appoint Interim Co-Lead Counsel (“Cambronne Decl.”), Exhibit A (memo outlining time


                                             4
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 5 of 20




and expense reporting protocol). That protocol will require time and expenses to be

reported on a monthly basis. All time descriptions must be detailed (without any block

billing) and reported in tenths of an hour. All expenses must be supported by

documentation.

   III.      Proposed Interim DPP Co-Lead Counsel Readily Satisfy the Rule 23(g)
             Factors

             A. Standards for appointing interim co-lead class counsel

          Federal Rule of Civil Procedure 23(g)(3) allows the court to designate “interim

counsel to act on behalf of a putative class before determining whether to certify the action

as a class action.” Fed. R. Civ. P. 23(g)(3);6 see also Adedipe v. U.S. Bank, Nat’l Ass’n,

No. 13-2687 JNE/JJK, 2014 WL 835174, at *3 (D. Minn. Mar. 4, 2014); Crocker v. KV

Pharmaceutical Co., 4:09-cv-198, 2009 WL 1297684, at *1 (E.D. Mo. May 7, 2009).

When appointing interim class counsel, courts generally look to the same factors used in

determining adequacy under Rule 23(g)(1)(A). Roe, 2015 WL 6702288, at *2; see also,

e.g., In re Disposable Contact Lens Antitrust Litig., No. 3:15-md-2626-J-20JRK, 2015 WL

10818781, at *1 (M.D. Fla. Oct. 7, 2015) (noting that factors for appointing class counsel

under Rule 23(g)(1)(A) apply “equally to the appointment of interim lead counsel before

certification.”). These factors include: (1) the work performed by counsel in identifying or


      6
         The Advisory Committee Notes to Rule 23 explain that the rule “authorizes [a]
court to designate interim counsel during the pre-certification period if necessary to protect
the interests of the putative class.” Fed. R. Civ. P. 23 advisory committee’s note para.
(2)(A). See also MCL § 21.11 (“[D]esignation of interim counsel clarifies responsibility
for protecting the interests of the class during precertification activities, such as making
and responding to motions, conducting any necessary discovery, moving for class
certification, and negotiating settlement.”).


                                              5
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 6 of 20




investigating potential claims in the action; (2) counsel’s experience in handling class

actions, other complex litigation, and the types of claims asserted in the action; (3)

counsel’s knowledge of the applicable law; and (4) the resources that counsel will commit

to representing the class.

       In addition to the Rule 23(g)(1)(A) factors, a court also “may consider any other

matter pertinent to counsel’s ability to fairly and adequately represent the interests of the

class.” Fed. R. Civ. P. 23(g)(1)(B). Courts have found that proposed lead counsel’s

experience and service as lead counsel in prior cases is particularly persuasive. See, e.g.,

Adedipe, 2014 WL 835174, at *2-3 (finding class action and complex litigation leadership

experience relevant for appointment). Courts also look at the resources counsel expended

investigating the suit before filing. See, e.g., id. at *3 (appointing interim class counsel

because they “devoted the more substantial effort toward pre-suit investigation and

identification of claims” as evidenced by extensive review of thousands of pertinent

documents, research of factual and legal issues commencing a year prior to suit, and earlier

filing of initial complaint). No single factor is determinative; instead, a court should appoint

counsel after evaluating all relevant considerations and comparing the applicants’ relative

strengths. See Fed. R. Civ. P. 23(g)(1)(A) and (B); 7B Charles Alan Wright et al., Federal

Practice & Procedure § 1802.3 (3d ed. 2005).

           B. Proposed Interim DPP Co-Lead Counsel have expended significant
              time and resources to investigate plaintiffs’ claims and advance this
              litigation

       Proposed Interim DPP Co-Lead Counsel took significant steps to investigate the

direct purchaser claims in order to advance this litigation.            See Fed. R. Civ. P.


                                               6
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 7 of 20




23(g)(1)(A)(i). Beginning in 2019, Proposed Interim DPP Co-Lead Counsel analyzed

client data, obtained beef market data from external sources, and consulted with highly

regarded antitrust economic experts. Further investigation included, among other things,

reviewing industry articles and publications, research reports, SEC filings, investor

presentations concerning both the beef market and the individual Defendants, U.S.

Department of Agriculture’s investigation into Defendants’ margins for beef, and DOJ’s

investigation and issuance of civil investigative demands. Proposed Interim DPP Co-Lead

Counsel also engaged in numerous conversations with plaintiffs’ counsel in the Cattle and

Peterson actions, including a daylong in-person meeting.

      Another factor a court may consider is whether proposed lead counsel undertook

“the process of drafting the complaint [which] requires investigatory and analytical

effort.’” Moore’s Federal Practice § 23.120[3][a] (2007); see also Adedipe, 2014 WL

835174, at *3 (appointing as interim lead counsel firms that had filed first class action

complaints and performed the most work identifying and investigating potential claims);

see also In re Mun. Derivatives Antitrust Litig., 252 F.R.D. 184, 186 (S.D.N.Y. 2008)

(same). Proposed Interim DPP Co-Lead Counsel did just that for the proposed DPP class.

Substantial research and supplementation of the allegations advanced in the related

complaints was undertaken by DPP counsel before filing. DPP counsel discussed their

thoughts and findings with counsel representing plaintiffs in the related cases and used

what was learned to prepare a compelling robust complaint that DPPs are confident will

sustain any motions to dismiss. Claims specific to this class of direct purchasers of beef

were examined and advanced, and new information not contained in the Cattle or Peterson


                                            7
        CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 8 of 20




complaints was brought to light, including updates on the current government

investigations into whether Defendants fixed beef prices in the United States.

        Counsel’s efforts continued beyond the filing of the complaint in this action. In the

weeks after filing, Plaintiff’s counsel conferred extensively regarding formation of the best

possible lead counsel team comprised of firms involved in the filing and others known to

be investigating the beef market on behalf of direct purchasers.         The aim of those

discussions was to create a proposed leadership structure that will most strongly advance

the interests of the direct purchaser class. After assembling the Proposed Interim DPP Co-

Lead Counsel group, the attorneys crafted litigation strategy, further investigated potential

claims, and implemented measures designed to ensure the efficient management of this

case.

        As mentioned above, Proposed Interim DPP Co-Lead Counsel have already made

substantial strides with Defendants to coordinate the DPP case with the overall litigation.

The parties have stipulated regarding timing for Defendants to respond to the complaint in

this action. The parties are also discussing the discovery-related activity conducted in the

related litigation to date, and, based on those discussions, expect that they will be able to

reach agreements in that regard.

           C. Proposed Interim DPP Co-Lead Counsel have extensive experience in
              antitrust class action litigation and knowledge of applicable law

        There is no doubt that Proposed Interim DPP Co-Lead Counsel have the requisite

class action experience and knowledge of applicable law. Each firm is highly regarded in

the class action arena, and each boasts formidable antitrust practices and attorneys with



                                              8
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 9 of 20




decades of experience litigating complex antitrust class actions. See Lusk, 2015 WL

9858177, at *2 (appointing firms with “substantial experience in complex security class

action litigation and an ample record of success in such litigation”). These firms are well

qualified to litigate this case on behalf of the proposed direct purchaser class.

                  1. Chestnut Cambronne PA

       For over 50 years, Chestnut Cambronne has been representing clients in class action

litigation both in the Twin Cities area and at a national level. Since its inception, Chestnut

Cambronne has been engaged in complex litigation throughout the country and has

successfully both prosecuted and defended class litigation addressing substantive legal

questions in the fields of antitrust, data security breaches, securities, ERISA, banking, and

consumer protection law. Chestnut Cambronne attorneys have undertaken executive

committee, liaison, or counsel positions in numerous class action cases including antitrust

cases such as: In Re: Pork Antitrust Litig., No. 18-cv-1776-JRT-HB (D. Minn.); Gordon v.

Amadeus IT Group, S.A., No. 1:15-cv-05457 (S.D.N.Y.); In re: Domestic Drywall Antitrust

Litig., No. 2:13-md-2437; 939 F. Supp. 2d 1371 (E.D. Pa.); In re: American Express Anti-

Steering Rules Antitrust Litig. (No. II), MDL No. 2221, 764 F. Supp. 2d 1343 (E.D.N.Y);

and In re: Payment Card Interchange Fee and Merchant Discount Antitrust Litig., MDL

No. 1720, 398 F. Supp. 2d 1356 (E.D.N.Y. 2005).

       Relevant experience and qualifications are noted in detail on the firm’s webpage,

http://www.chestnutcambronne.com, and in the Firm Resume, attached as Exhibit B to the

Cambronne Decl. Recent successes include the following class actions:




                                              9
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 10 of 20




      •      Village Bank v. Caribou Coffee Co., et al., No. 19-cv-01640-JNE-HB (D.
             Minn.). Chestnut Cambronne is the primary law firm in this pending class
             action on behalf of a putative class of financial institutions against Caribou
             Coffee Company alleging negligence and other claims in a data security
             breach. The case is currently before the Honorable Joan N. Ericksen awaiting
             a decision on an unopposed motion for preliminary approval of the class
             action settlement and notice plan.

      •      In re: Target Corporation Customer Data Security Breach Litigation, No.
             14-md-02522-PAM-JJK (D. Minn.). Chestnut Cambronne served as Co-
             Lead Counsel for the Financial Institution Class and Coordinating Lead
             Counsel for All Plaintiffs in this settled class action Target Corporation
             alleging negligence and violations of the Minnesota Plastic Card Security
             Act in a data security breach affecting 70 million consumers and tens of
             thousands of financial institutions.

      If appointed as interim DPP co-lead counsel, the following attorneys will primarily

handle the litigation at Chestnut Cambronne:

      •      Karl L. Cambronne: Mr. Cambronne has over 40 years of experience in
             complex class action litigation and heads Chestnut Cambronne’s Class
             Action and Civil Litigation practice groups. In addition to representing
             numerous consumers, shareholders, and institutions in class action litigation,
             Mr. Cambronne has served as a court appointed Special Master in several
             complex litigation cases and as an expert in special issues arising in class
             action litigation. Mr. Cambronne has been lead counsel in numerous class
             action cases including In Re UnitedHealth Group, Inc. Shareholder
             Derivative Litigation, 631 F. Supp. 2d 1151 (D. Minn) which resulted in a
             $922 million settlement, the largest recovery in a shareholder derivative case
             to date.

      •      Bryan L. Bleichner: Mr. Bleichner has devoted his career to prosecuting
             complex civil and class litigation in the areas of antitrust, data security
             breaches, securities, and consumer protection. He has served in a leadership
             capacity in a number of class action cases including: In Re WaWa, Inc. Data
             Breach Litigation, No. 19-cv-6019-GEKP (E.D. Pa.); In Re: FedLoan
             Student Loan Servicing Litigation, No. 18-md-2833-CDJ (E.D. Pa.); and In
             Re: National Hockey League Players’ Concussion Injury Litigation, No.14-
             md-2551-SRN-JSM (D. Minn.). Mr. Bleichner has been a part of litigation
             teams that collectively have recovered in excess of $11 billion for consumers,
             shareholders, and institutions.



                                           10
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 11 of 20




                  2. Hartley LLP

       Hartley was formed in 2018 by founding partners who had previously worked

together for nearly two decades. Hartley attorneys have extensive experience in all aspects

of complex plaintiffs’ contingency litigation, including antitrust, consumer protection,

unfair competition, wage and hour, and other large class action cases. They have served as

Court-appointed lead or class counsel in multiple multi-district litigation actions, as well

as numerous executive committee and other leadership positions in all forms of complex

litigation, resulting in billions of dollars for plaintiffs. Judges in class action cases have

stated, for example, that Hartley lawyers “ably represented their clients and vigorously

pursued their case” and have noted Hartley’s experience in antitrust and class action

litigation, including the ability to navigate difficult litigation hurdles such as overseas

depositions while achieving settlements with multiple defendants for class members.

Clients have stated that they have “never had more competent counsel,” that Hartley

lawyers were “knowledgeable and helped make our case with minimal impact to the

business” while being “fun to work with,” and that founding partner Jason Hartley is a

“fierce negotiator.” Hartley attorneys currently serve as lead class counsel in two antitrust

class actions and have the capacity to handle co-leadership in this case.

       Hartley’s relevant experience and qualifications are noted in detail on the firm’s

webpage, https://hartleyllp.com, and in the Firm Resume, attached as Exhibit C to the

Cambronne Decl. Recent successes include the following class actions:

       • Fond du Lac Bumper v. Gordon, et al., No. 09-CV-0852 (E.D. Wis.). Hartley
         LLP attorneys spent months investigating this proprietary case before filing it in
         2009. Hartley LLP is court-appointed Lead Counsel on behalf of companies in


                                             11
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 12 of 20




           the U.S. that purchased automotive sheet metal parts, such as hoods, fenders,
           and panels. The case finally settled with the last defendant in 2019 for over $33
           million.

       • Leiszler, et al. v. Align Technologies, No. 10-CV-2010 (N.D. Cal.). Hartley
         LLP attorneys were lead counsel for a class of more than 22,000 dentists against
         the maker of Invisalign teeth aligners for unfair competition in suspending or
         decertifying dentists who did not prescribe a minimum number of new Invisalign
         cases. Hartley LLP attorneys obtained a settlement that amounted to a 100%
         recovery for the class, with a value of more than $50 million in cash and non-
         cash relief.

       • In re Payment Card Interchange Fee and Merchant Discount Antitrust
         Litigation, No. 05-md-01720 (E.D.N.Y). Hartley LLP attorneys are part of the
         executive committee in this ground-breaking antitrust case, one of the largest in
         U.S. history. In it, merchants challenged the fundamental structure of the credit
         card industry, asserting that the setting of interchange fees by credit card
         associations and banks constitutes illegal price fixing. The parties reached a
         settlement on September 18, 2018 for up to $6.26 billion in cash for merchants
         across the country, which was approved by the District Court. The settlement is
         currently pending appellate court review.

       If appointed as interim DPP co-lead counsel, the following attorneys will primarily

handle the litigation at Hartley:

       •      Jason S. Hartley: Mr. Hartley has been appointed by federal courts around
              the country as plaintiffs’ class counsel in several cases, and has recovered
              hundreds of millions of dollars for his clients over the past 20 years. He was
              chosen by the Judges of the Southern District of California to serve as a
              lawyer representative since 2017, is part of the planning committee for the
              ABA’s Institute on Class Actions, and regularly speaks at CLE seminars and
              publishes articles on class and antitrust issues. He was recognized as “Best of
              the Bar” by the San Diego Business Journal in 2017, a “Man of Influence” by San
              Diego Metro magazine in 2019 and a 2020 Top Antitrust Attorney by California’s
              Daily Journal. He serves on the Board of both the American Association for
              Justice and the Consumer Attorneys of California, has an AV rating, and has
              been selected by his peers as a Super Lawyer for the last eight consecutive
              years.

       •      Jason M. Lindner: Mr. Lindner’s practice includes litigation of antitrust,
              unfair competition, complex business, California wage and hour, Fair Labor
              Standards Act, and other general class action litigation. He has been involved


                                             12
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 13 of 20




              in all aspects of civil litigation in both federal and state courts and has
              successfully represented plaintiffs in Section 1 and Section 2 Sherman Act
              cases and in state law actions alleging unfair business practices. He has also
              represented classes of plaintiff employees under both the FLSA and
              California State wage and hour statutes. He has served as lead counsel and
              in senior litigation roles in numerous class actions, which have collectively
              recovered billions of dollars for plaintiffs.

                  3. Freed Kanner London & Millen LLC

       Freed Kanner, a highly respected class action law firm with offices in Illinois and

Pennsylvania, specializes in prosecuting antitrust price-fixing cases. The firm presently

serves as co-lead counsel in four antitrust class action cases: In re Automotive Parts

Antitrust Litig., No. 12-md-02311 (E.D. Mich. Mar. 19, 2012), ECF No. 60 (more than 25

separate direct purchaser price-fixing class actions where settlements with dozens of

defendants have totaled over $550 million); In re Payment Card Interchange Fee and

Merchant Discount Antitrust Litig., MDL No. 1720 (E.D.N.Y. Nov. 30, 2016), ECF No.

6754; In re Opana ER Antitrust Litig., No. 14-cv-10150, MDL 2580 (N.D. Ill. Apr. 2, 2015)

ECF No. 78; and In re Chicago Board Options Exchange Volatility Index Manipulation

Antitrust Litig., 18-cv-04171 (N.D. Ill. Apr. 16, 2019), ECF No. 241. Additionally, Freed

Kanner attorneys have undertaken co-lead, executive, or steering committee roles in class

action litigation throughout the United States that have resulted in significant class

recoveries, including two of the three largest civil antitrust settlements ever obtained in the

Seventh Circuit. Chambers USA recognizes Freed Kanner as a “famous class action firm,”

ranking it as one of the nation’s top plaintiffs’ class action antitrust firms for its “extensive

experience” and “expertise in price-fixing and anti-competitive conduct cases.”




                                               13
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 14 of 20




       Relevant experience and qualifications are noted in detail on the firm’s webpage,

www.fklmlaw.com, and in the Firm Resume, attached as Exhibit D to the Cambronne Decl.

Recent successes include the following class actions:

   • Kleen Products LLC, et al. v. Int’l Paper, et al., No. 10-cv-05711 (N.D. Ill.). Freed
     Kanner’s sophisticated lawyering in Kleen recently resulted in a $354 million
     settlement with certain defendants. The settlement is believed to be the third largest
     civil antitrust settlement ever obtained in the Seventh Circuit, and was the largest
     settlement in any Illinois civil action in 2018.

   • In re Brand Name Prescription Drugs Antitrust Litigation, MDL No. 997 (N.D.
     Ill.). Freed Kanner attorneys served as co-lead counsel in this antitrust price-fixing
     class action. Settlements totaling approximately $715 million were recovered on
     behalf of the plaintiff class, which remains the largest antitrust class action
     settlement within the Seventh Circuit.

       If appointed interim DPP co-lead counsel, the following attorneys will primarily

handle the litigation at Freed Kanner:

       •      Douglas A. Millen: Mr. Millen devotes his practice to prosecuting direct
              purchaser, price-fixing class actions and has played a key role in many of the
              most successful price-fixing cases in the United States. For example, Mr.
              Millen was appointed to serve on the Direct Purchaser Plaintiffs’ Steering
              Committee in In re Lithium Ion Batteries Antitrust Litigation, MDL No. 2420
              (N.D. Cal) which ultimately obtained almost $140 million for the class. Mr.
              Millen has also played a prominent role in many of the largest antitrust cases
              in recent history – including: In re Cathode Ray Tube (CRT) Antitrust
              Litigation, MDL 1971 (N.D. Cal.), where he served as Chair of Discovery
              and aided in the recovery of more than $210 million of the class; In re
              Dynamic Random Access Memory (DRAM) Antitrust Litigation, MDL 1486
              (N.D. Cal.); In re Vitamins Antitrust Litigation, MDL 1285 (D.D.C.); and In
              re Rubber Chemicals Antitrust Litigation, MDL 1648 (N.D. Cal.) – and his
              efforts have assisted in the recovery of billions of dollars for class members.
              Accordingly, he has been recognized as one of the nation’s top competition
              lawyers by various publications, including Global Competition Review, and
              as a top Plaintiffs’ lawyer by Lawdragon 500 Leading Lawyers in America.
              Mr. Millen currently represents several Fortune 500 companies in the Rail
              Freight Fuel Surcharge Antitrust Litigation and also provides antitrust
              compliance consultation services for large, multi-national companies.



                                             14
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 15 of 20




      •        Steven A. Kanner: Mr. Kanner has over 35 years of experience in complex
               class action litigation. Historically, Mr. Kanner has been appointed by federal
               and state courts as co-lead counsel in a broad array of important cases, which
               have resulted in recoveries of hundreds of millions of dollars. Mr. Kanner is
               currently serving as interim co-lead counsel for direct purchasers in In re
               Auto Parts Antitrust Litig. which covers more than 25 separate class action
               cases, a number of which have concluded, resulting in over $550 million in
               settlements. Other noteworthy cases include: In re Aftermarket Filters
               Antitrust Litig., MDL 1957 (N.D. Ill.) (settlements of over $17 million); In
               re Carbon Dioxide Antitrust Litig., MDL 940 (M.D. Fla.) (settlements of
               over $53 million); In re Flat Glass Antitrust Litig. (No. II), MDL 1942 (W.D.
               Pa.) (settlements of over $22 million); In re Hydrogen Peroxide Antirust
               Litig., MDL 1682 (E.D. Pa.) (settlements of over $97 million); In re Isostatic
               Graphite Antitrust Litig., No. 00-cv-1857 (E.D. Pa.) (settlements of over $11
               million); In re Koch Gathering Systems, Inc. Oil Spill Litig., (Dist. Ct. of
               Nueces County, Tex.) (settlements of over $10 million); and In re Texas
               Bread Antitrust Litig., No. 95-cv-0048 (E.D. Tex.) (settlements of over $32
               million). In recent years, he has been recognized as an Illinois Super Lawyer
               (2007, 2009, 2012-2019), Leading Lawyer of Illinois (2012-2019),
               Lawdragon 500 Leading Lawyers in America (2019), and Who’s Who Legal
               – Competition (2014-2019).

                  4. Hausfeld

      One of the world’s preeminent plaintiffs-side firms, Hausfeld LLP has litigated

some of the most challenging cases and achieved many precedent-setting legal antitrust

decisions. Appointing Hausfeld LLP as co-lead class counsel would provide the class a

firm that is “[a]ble to deploy a deep bench of trial attorneys with outstanding litigation

experience.”7 As The Global Competition Review put succinctly: “the lawyers at Hausfeld

have established themselves as one of—if not the—top plaintiffs’ antitrust firm in the US.”



      7
          .https://chambers.com/profile/department/193727?publicationTypeId=5&subsecti
onTypeId=1&practiceAreaId=2595&locationId=12788;                  See             also
http://whoswholegal.com/news/analysis/article/34529/competition-2018-plaintiff/ (Who’s
Who Legal describing Hausfeld LLP as a “powerhouse in the plaintiffs’ litigation field,
with particularly deep capability in competition matters”).


                                              15
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 16 of 20




Moreover, the firm goes “all in” for the plaintiffs it represents, as The Legal 500

recognized: “Hausfeld, which ‘commits extensive resources to the most difficult cases’, is

widely hailed as one of the few market-leading plaintiff firms.”8 With offices across the

country (and in Europe) and over 100 lawyers, Hausfeld LLP has ample resources to

commit to this litigation. For these reasons, and those set forth below, Hausfeld LLP is

eminently qualified.

       Relevant experience and qualifications are noted in detail on the firm’s webpage,

https://www.hausfeld.com, and in the Firm Resume, attached as Exhibit E to the

Cambronne Decl. Recent successes include the following class actions:

       •      In re LIBOR-Based Financial Instruments Antitrust Litigation, No. 11-
              md-2262 (S.D.N.Y.). Hausfeld is co-lead counsel in this class action lawsuit
              alleging a global conspiracy by some of the world’s largest banks to
              manipulate the London InterBank Offered Rate (referred to as LIBOR). To
              date, Hausfeld has secured settlements totaling $590 million and the
              litigation continues against other bank defendants.

       •      In re Foreign Exchange Benchmark Rates Antitrust Litig., No. 13-cv-
              07789 (S.D.N.Y.). Hausfeld is co-lead counsel for parties that engaged in
              over-the-counter foreign exchange (“FX”) transactions with the world’s
              largest banks and their affiliates and investors who entered into FX
              transactions through domestic exchanges. This class action lawsuit alleges
              that these banks colluded to fix and manipulate the prices of FX transactions.
              To date, the lawsuit has result in more than $2.3 billion in settlements on
              behalf of U.S. investors.

       If appointed interim DPP co-lead counsel, the following attorney will primarily

handle the litigation at Hausfeld:




       8
            http://www.legal500.com/c/united-states/antitrust/civil-litigation-class-actions-
plaintiff


                                             16
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 17 of 20




       •          Megan Jones: Known as a “trailblazer” who is “highly respected from all
                  contingents”9 and a “heavyweight practitioner,”10 Ms. Jones has an
                  “extraordinary depth of expertise in cartel-related matters”11 and was
                  recently praised in court as one of “the nation’s best lawyers in an MDL” and
                  heralded as a “professional problem solver.”12 As one of the few women in
                  the plaintiffs’ bar inducted into the Legal 500 Hall of Fame for continued
                  excellence in litigation, Ms. Jones has a national reputation for excellence
                  that has been obtained the old-fashioned way, by trying to be the best team
                  member in the trenches. See “Female Powerbrokers Q&A: Hausfeld's
                  Megan Jones,” April 30, 2014 (attached as Exhibit C);13 see also Chambers
                  and Partners’ description of Ms. Jones as “personable, very smart and
                  capable.”14 She is known for creating effective multi-firm teams that focus
                  with laser-like precision on the specific litigation strategy designed with
                  input from diverse sources. She is also known for her relentless pursuit of
                  the facts, and is well-regarded for her electronic discovery prowess (speaking
                  and training others on best practices via the prestigious Sedona
                  Conference®). Whether leading enormous cases with 20+ defendants or
                  small regional matters, Ms. Jones masters the intricacies of economic
                  markets and works with experts to develop economic models for her clients’
                  recovery, which support class certification motions, settlement negotiations,
                  and discovery efforts. She has successfully developed the record in
                  numerous cases to obtain class certification that withstood appellate scrutiny
                  in the Second and Fourth Circuits, and will use that experience in large,
                  complex antitrust cases (e.g., In re EPDM Antitrust Litig.; In re Polyester
                  Staple Antitrust Litig.) for the benefit of the class here. For example, in In re
                  Municipal Derivatives Antitrust Litigation, No. 08-cv-2516 (S.D.N.Y.), Ms.
                  Jones was co-lead counsel and recovered over $220 million dollars for a class
                  of cities and municipalities. Notably, several of the settlements obtained in

       9
            Id.
       10
             http://www.legal500.com/c/united-states/antitrust/civil-litigation-class-actions-
plaintiff
       11
             http://whoswholegal.com/news/analysis/article/34529/competition-2018-
plaintiff/
       12
             See Exhibit B, Transcript at 23:4-10 (dated August 30, 2018).
       13
        https://www.law360.com/articles/509636/female-powerbrokers-q-a-hausfeld-s-
megan-jones
       14
       https://chambers.com/profile/department/193727?publicationTypeId=5&subsecti
onTypeId=1&practiceAreaId=2595&locationId=12788



                                                 17
      CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 18 of 20




               that class were jointly negotiated with Select State Attorneys General, who
               trusted class counsel to administer notice and the claims process for the joint
               proceeds. The American Antitrust Institute recognized this unusual
               public/private partnership, and awarded the team the “Outstanding Antitrust
               Litigation Achievement in Private Law Practice” in 2016.

           D. Proposed Interim DPP Co-Lead Counsel have the resources necessary
              to effectively prosecute this litigation

       Proposed Interim DPP Co-Lead Counsel have committed, and will continue to

commit, the considerable financial and personnel resources necessary to effectively

prosecute this case. See Fed. R. Civ. P. 23(g)(1)(A)(iv). The four firms have demonstrated

their dedication and commitment in the many complex cases discussed above, and each

firm possesses the resources and experience necessary to represent and protect the interests

of the putative direct purchaser plaintiffs’ class through motion practice, discovery, class

certification, and trial. See Fed. R. Civ. P. 23(g)(1)(A)(iv).

       With respect to personnel, Proposed Interim DPP Co-Lead Counsel have the

attorneys (more than 145 total among the four firms) and professional staffs needed to

effectively and efficiently prosecute the direct purchaser beef action. They also have

resources accessible to them from the other firms that currently represent Plaintiff, as

identified in the Complaint. Proposed Interim DPP Co-Lead Counsel are prepared to pursue

this litigation to trial, if necessary.

       Moreover, Proposed Interim DPP Co-Lead Counsel have demonstrated their ability

to closely cooperate in the prosecution of many price-fixing class actions, including: In re

Vitamins Antitrust Litig., MDL 1285, No. 99-197 (D.D.C.) (Hausfeld and Freed Kanner

worked together in this antitrust price-fixing action which resulted in over $1.3 billion in



                                              18
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 19 of 20




settlements), In re Urethane Chemicals Antitrust Litig., MDL 1616 (D. Kan.) (Freed

Kanner and Hartley worked together as co-lead counsel in this antitrust price-fixing action

which resulted in settlements of $33 million for the class); In re Farm-Raised Salmon and

Salmon Products Litig., No. 19-cv-21551 (S.D. Fla.) (Hausfeld and Freed Kanner are

appointed co-lead counsel and a member of the executive committee, respectively, in this

pending antitrust price-fixing litigation); Robinson v. Jackson Hewitt, Inc., et al., No. 19-

cv-09066 (D.N.J.) (Hartley is appointed co-lead counsel and Freed Kanner is serving as

co-chair of discovery in this pending antitrust class action litigation); In re Local TV

Advertising Antitrust Litig., No. 18-cv-6785 (N.D. Ill.) (Hausfeld and Freed Kanner are

appointed co-lead counsel and a member of the executive committee, respectively, in this

pending antitrust price-fixing litigation); In re Diisocyanates Antitrust Litig., 18-mc-1001

(W.D. Pa.) (Hausfeld and Hartley are currently serving as co-lead counsel); In re Hydrogen

Peroxide Antirust Litig., MDL 1682 (E.D. Pa.) (Hausfeld and Freed Kanner worked

together as co-lead counsel in this antitrust price-fixing action which resulted in settlements

of over $97 million). All four firms will bring the same spirit of commitment and

cooperation to ensure the successful prosecution of this case.

       Finally, and importantly, Proposed Interim DPP Co-Lead Class Counsel will strictly

manage the time spent and the costs incurred in litigating this matter. In doing so, they

recognize that they have a duty to efficiently and cost-effectively manage the case, thus

ultimately maximizing the potential recovery for the proposed DPP Class.




                                              19
     CASE 0:20-cv-01319-JRT-HB Document 28 Filed 07/17/20 Page 20 of 20




                                      CONCLUSION

       For all these reasons, Plaintiff respectfully requests that the Court appoint Chestnut

Cambronne PA, Hartley LLP, Freed Kanner London & Millen LLC, and Hausfeld LLP as

interim direct purchaser plaintiff co-lead class counsel in this litigation.

Dated: July 17, 2020                        Respectfully submitted,

                                            /s/ Karl L. Cambronne
                                            Karl L. Cambronne
                                            Bryan L. Bleichner
                                            CHESTNUT CAMBRONNE PA
                                            100 Washington Avenue South, Suite 1700
                                            Minneapolis, MN 55401
                                            Tel: (612) 339-7300
                                            Email: kcambronne@chestnutcambronne.com
                                                    bbleichner@chestnutcambronne.com

                                            Jason S. Hartley (pro hac vice)
                                            HARTLEY LLP
                                            101 W. Broadway, Suite 820
                                            San Diego, CA 92101
                                            Tel: (619) 400-5822
                                            Email: hartley@hartleyllp.com

                                            Douglas A. Millen (pro hac vice)
                                            FREED KANNER LONDON & MILLEN LLC
                                            2201 Waukegan Road, Suite 130
                                            Bannockburn, IL 60015
                                            Tel: (224) 632-4500
                                            Email: dmillen@fklmlaw.com

                                            Megan E. Jones (pro hac vice forthcoming)
                                            HAUSFELD LLP
                                            600 Montgomery Street, Suite 3200
                                            San Francisco, CA 94111
                                            Tel: (415) 633-1908
                                            Email: mjones@hausfeld.com

                                            Counsel for Plaintiff and Proposed Interim
                                            DPP Co-Lead Counsel


                                              20
